Citation Nr: 9917412	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-00 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.   

2.  Entitlement to an increased rating for prostatitis and 
urethritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty between 1952 and 1955.

This appeal arose from a rating decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied entitlement to the requested 
benefits. In March 1999, the veteran testified before the 
undersigned Member of the Board of Veterans' Appeals (Board) 
at a personal hearing held at the RO.  


REMAND


The Board notes that additional medical records, not 
currently associated with the record on appeal should be 
obtained as they are pertinent to the proper adjudication of 
the veteran's claims.  Specifically, at his hearing before 
the undersigned in March 1999, the veteran testified that he 
had been treated on a number of occasions in the recent as 
well as remote past for his prostate disorder.  He testified 
that he received treatment at the Mayaguez VA Clinic and at 
the San Juan VA hospital for prostatitis, specifically two 
weeks before the hearing.  Furthermore, the veteran testified 
that he is suffering from a psychiatric disorder  that is 
related to his service connected combat-related gunshot 
wounds of the right upper extremity. 
 
Thus, in light of the veteran's testimony, the requisition 
and consideration of all available medical records that are 
clearly relevant to an issue on appeal is necessary for the 
adjudication of the case.  Decisions of the Board must be 
based on all of the evidence that is known to be available.  
38 U.S.C.A. §§ 5103(a), 7104(a) (West 1991); see also Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).

According to the records, the veteran was wounded in action 
while in Korea and is currently service connected for 
residuals of gunshot wound of the right arm, and of the right 
hand, in addition to other disabilities.  In 1983 he was 
afforded a VA psychiatric examination which shows an AXIS I 
diagnosis of generalized anxiety disorder, mild, with 
depressive features; and an AXIS III diagnosis of several war 
injuries.  It is observed that he has not been afforded a 
recent psychiatric examination to determine whether a 
relationship exists between his combat-related disabilities 
and his psychiatric disorder.  

In view of the additional development action that is 
required, as noted above, the Board finds that a VA 
psychiatric examination should be scheduled to address the 
medical relationship, if any, between the veteran's 
psychiatric disorder and his combat wounds. See Shoemaker v. 
Derwinski, 3 Vet. App. 248 (1992); see generally Stanton v. 
Brown, 5 Vet. App. 563 (1993) (remand for VA examination to 
determine whether veteran has a current disability and, if 
so, whether it resulted from injury or disease in service).

Further, the Board finds that additional medical development 
to evaluate the prostatitis disability would prove useful in 
this case, and is consistent with VA's duty to assist the 
veteran.  His prostate disorder was most recently examined 
for compensation purposes in 1996, over three years ago at 
this point, which in light of the recently described 
treatment of this disability, merits additional and more up-
to-date medical evaluation.  The duty to assist includes the 
duty to develop the pertinent facts by conducting a current 
and thorough medical examination.  See 38 C.F.R. § 3.159 
(1998); see also Waddell v. Brown, 5 Vet. App. 454 (1993).

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all physicians 
and/or medical facilities where he has 
been provided recent medical treatment 
for his claimed disabilities.  If any 
treatment is reported, the RO should 
secure copies of records from the 
physicians and/or medical facilities 
indicated by the veteran. All records 
pertaining to all VA treatment afforded 
to the veteran at the VA clinic in 
Mayaguez and at the VA Hospital in San 
Juan should be obtained and associated 
with the claims folder.  All attempts to 
obtain records, which are ultimately not 
obtained, should be documented.    

2.  Subsequently, the RO should schedule 
the veteran for a VA examination, 
specifically to determine the current 
degree of severity of the service-
connected prostatitis and urethritis.  
All tests and special studies deemed 
necessary by the physician should be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examining physician.  In that the 
examination is to be conducted for 
compensation rather than for treatment 
purposes, the examiner is advised to 
address the functional impairment 
resulting from the veteran's disabilities 
in connection with the criteria set forth 
in the Schedule for Rating Disabilities, 
38 C.F.R. § 4.115a (1998) for Diseases of 
the Genitourinary System.  To this end, 
the examiner should address the degree of 
impairment, which specifically correspond 
to the criteria listed in the Rating 
Schedule attributable to the veteran's 
disabilities.  All pertinent 
symptomatology and findings should be 
reported in detail.  The report of the 
examination, including the reports of all 
completed tests or special studies, 
should thereafter be associated with the 
veteran's claims folder.

3.   The veteran should be scheduled for 
a VA psychiatric examination to determine 
the nature of any existing psychiatric 
disorder.  The entire claims folder 
should be made available to the 
psychiatrist prior to the examination.  
The psychiatrist should undertake a 
longitudinal review of the veteran's 
medical history for the purpose of 
determining the diagnoses of any 
currently manifested psychiatric 
disorder(s) and the most probable 
etiology(ies) for same, as is medically 
possible, based on the evidence of 
record, to include all examination 
findings and available in/outpatient 
medical records.  It is specifically 
requested that the psychiatrist address 
whether a cause-and-effect relationship 
is shown between any psychiatric disorder 
diagnosed and the veteran's service-
connected combat wounds.  Further, for 
any psychiatric disorder diagnosed, it 
requested that the opinion contain 
commentary on the etiology of such 
disorder(s) relative to any event or 
incident of the veteran's military 
service. If there is no medical 
relationship, the psychiatrist should 
clearly indicate so.  The medical 
opinions should be comprehensive and 
should include full rationale.  The 
report of the examination should be 
associated with the claims folder.

4.  The veteran must be given adequate 
notice of the requested examinations.  If 
he fails to report for any of the 
examinations, this fact should be 
documented in the claims folder.  A copy 
of all notifications must be associated 
with the claims folder.

5.  Thereafter, the RO should review the 
claims folder and ensure that the 
examination reports are complete and in 
compliance with the above directives.  If 
any of the reports is deficient in any 
manner, it must be returned to the 
examining physician for correction. 
Stegall v. West, 11 Vet.App. 268 (1998)

6.  After completion of the above, the RO 
should readjudicate the claim for 
increased rating for prostatitis and 
urethritis, and the issue of service 
connection for the claimed psychiatric 
disorder with consideration given to all 
of the evidence of record, including any 
additional medical evidence obtained 
pursuant to this remand.  The RO should 
ensure that the rating decision 
accurately states the correct diagnostic 
code(s) for the veteran's genitourinary 
disabilities with specific consideration 
given to the extent of his impairment.    

7.  In adjudicating the veteran's claims, 
the RO should consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b).  If 
the evidence is not in equipoise, the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

8.  The veteran is hereby informed that 
he may furnish additional evidence and/or 
argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995); and 
Kutscherousky v. West, No. 98-2267 (U.S. 
Vet. App. May 4, 1999).  The veteran is 
further advised that he should assist the 
RO in the development of his claims, and 
that failure to cooperate or to report 
for examination without good cause may 
result in an adverse decision. See 38 
C.F.R. § 3.655 (1998) and Wood v. 
Derwinski, 1 Vet. App. 191, 193 (1991).

9.  If any claim not presently on appeal 
is denied and no disagreement or 
substantive appeal is filed, it should 
not be certified to the Board unless all 
applicable appellate procedures are 
followed.


A supplemental statement of the case should be subsequently 
issued and the veteran should be afforded an opportunity to 
respond.  Thereafter, and subject to current appellate 
procedures, the case should be returned to the Board for 
further appellate consideration, if in order.  The purpose of 
this REMAND is to allow for additional development of the 
record.  No inference should be drawn from it regarding the 
final disposition of the veteran's claims.   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



